Fourth Court of Appeals
                               San Antonio, Texas
                                    December 5, 2018

                           No. 04-18-00478-CR & 04-18-00479

                                  The STATE of Texas,
                                       Appellant

                                            v.

                              Miguel Marco MELENDEZ,
                                      Appellee

               From the 451st Judicial District Court, Kendall County, Texas
                                Trial Court No. 6467, 6468
                        Honorable Bill R. Palmer, Judge Presiding


                                     ORDER

        The State’s third motion for extension of time is GRANTED. We ORDER the State to
file its brief on or before December 10, 2018. NO FURTHER EXTENSIONS WILL BE
GRANTED.

                                                 _________________________________
                                                 Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of December, 2018.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court